DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendments received on Mar. 3, 2021, have been entered.  Claims 109, 110, 188, 189, 216, and 217 have been canceled and claims 250-256 have been added. Applicant’s election in the response received on May 26, 2021, of Group IV, claims 80-83, 87, 221-225, 229, 230, 236, and 237, 250, 254, and 255 as they relate to SEQ ID NOs: 20 and 2, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  While finding art on the elected group, the Examiner also found the limitations for Group V, therefore, Group V is REJOINED. Claims 80-83, 87, 221-225, 229, 230, 236, 237, and 250-256 are pending, claims 251-253 are withdrawn, and claims 80-83, 87, 221-225, 229, 230, 236, 237, 250, and 254-256 are examined in this Office Action.

Objections and Rejections That Are Withdrawn

The objection to the title is withdrawn in light of the Applicant’s amendment to the title.



The rejection of claim 225 under 35 USC 112A for inadequate written description is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 80-83, 87, 109, 221-225, 229, 230, 236, and 237 under 35 U.S.C. 101 is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 80-83, 87, 109, 221-225, 230, 236, and 237 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goldstein et al. is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 80, 81, 109, 221, 222, 225, 236, and 237 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. is withdrawn in light of the Applicant’s amendments to the claims.

Claim Interpretation
The instant application uses the term “4-hydroxyphenylacetaldehyde synthase” (4HPAAS) to refer to an enzyme that is referred to in the prior art as “tyrosine decarboxylase” (see alignments in the art rejections, below). Therefore, the Examiner will use these terms interchangeably in this Office Action.
Claim 80 has been amended to require a host cell comprising a transgene encoding a heterologous 4-hydroxyphenylacetaldehyde synthase (4HPAAS) (emphasis 
	Claim 87 has been amended to require that the host cell further comprises a transgene encoding a heterologous tyrosol:UDP-glucose 8-O-glucosyltransferase (T8GT) (emphasis added).  This is interpreted to mean that the T8GT is heterologous relative to the host cell such that the T8GT does not naturally occur in the species from which the host cell is taken.  Claims 230 is amended in a similar way to require the 4HPAR to be heterologous relative to the host cell.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-83, 87, 221-224, 230, 236, 237, 250, and 254-256 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The claims are broadly drawn to a host cell comprising a transgene encoding a heterologous 4-hydroxyphenylacetaldehyde synthase (4HPAAS) operably linked to a promoter, wherein the 4HPAAS comprises an amino acid sequence having at least 88% amino acid sequence identity to SEQ ID NO: 2 and comprises specified residues at positions 343 and 198 relative to SEQ ID NO: 2 and to methods of making and using such host cells (claims 80-83) or at least 70% identity to SEQ ID NO: 2 (claim 250); including wherein the host cell also comprises a transgene encoding a tyrosol:UDP-glucose 8-O-glucosyltransferase (T8GT) having at least 70% identity to SEQ ID NO: 20 (claim 87) and including wherein the host cell further expresses a transgene encoding a 4-hydroxylphenylacetaldehyde reductase (4HPAR) having SEQ ID NO: 4 (claim 230), and including wherein the host cell further comprises one or more enzymes that catalyze the conversion of tyrosol to salidroside or icariside D2 (claims 236-237); including wherein the host cell is a bacterial cell (claim 254) and an Escherichia coli cell (claim 255).
	The Applicants describe an HPAAS enzyme from Rhodiola rosea (SEQ ID NO: 2) and they describe homologs and provide a phylogenetic tree for the different homologs from different species (see Figure 7 and Figure 11).  The Applicant describe a 4-HPAR enzyme from Rhodiola rosea (SEQ ID NO: 4) and provide a phylogenetic tree of Rhodiola rosea (SEQ ID NO: 20) and provide other hypothetical T8GTs identified via an algorithm (see Figure 4).
	The Applicants describe a metabolic pathway leading to salidroside or icariside D2: L-tyrosine is converted to 4-hydroxyphenylacetaldehyde (4HPAA) by the 4HPAAS enzyme; 4HPAA is converted to tyrosol by the 4HPAR enzyme; and tyrosol is converted to either A) salidroside by the T8GT enzyme or B) icariside D2 by the T4GT enzyme (see Figure 1C).  So, the enzymes that are the focus of the instant application are 4HPAAS, 4HPAR, and T8GT/T4GT.
	The Applicant describe the expression of Rr4HPAAS (presumably SEQ ID NO: 2 – see Table 2 on page 50) in Nicotiana benthamiana which led to an increase in accumulation of both salidroside and icariside D2 (see paragraph 00127 on pages 33-34).  They describe co-expression with the Rr4HPAAS and either T8GT (SEQ ID NO: 20) or T4GT in N.benthamiana which resulted in yields of up to 2% dry weight for salidroside and icariside D2, respectively (see paragraph 00127 on pages 33-34).
	The Applicants do not describe any reduction to practice for expression a 4HPAAS with at least 88% identity to SEQ ID NO: 2 other than expression of SEQ ID NO: 2 itself.  The Applicant’s do not describe any reduction to practice for expression of a T8GT with at least 70% identity to SEQ ID NO: 20 other than expression of SEQ ID NO: 20 itself.  
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of 4HPAAS enzymes with at least 88% identity to SEQ ID NO: 2 or a representative number of T8GT enzymes with at least 70% identity to SEQ ID NO: 20.  The Applicants only describe a reduction to practice of expressing SEQ ID NOs: 2 and 20.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of proteins having at least 88% identity to SEQ ID NO: 2 and possessing 4HPAAS activity and the claimed genus of proteins having at least 70% identity to SEQ ID NO: 20 and possessing T8GT activity.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any particular protein to have 4HPAAS or T8GT activity, it remains unclear what features identify proteins capable of such activity.  Since the genera of proteins having at least 88% identity to SEQ ID NO: 2 and possessing 4HPAAS activity and proteins having at least 70% identity to SEQ ID NO: 20 and possessing T8GT activity have not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Anticipation by Lan et al
Claim(s) 80, 81, 221, 222, 225, 250 and 254-256 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (PLOS One (2013) Vol. 8; pp. 1-10).
The claims are directed to a host cell comprising a transgene encoding a heterologous 4-hydroxyphenylacetaldehyde synthase (4HPAAS) operably linked to a promoter, wherein the 4HPAAS comprises an amino acid sequence having at least 70% amino acid sequence identity to SEQ ID NO: 2 and comprises specified residues at positions 343 and 198 relative to SEQ ID NO: 2; wherein the host cell is a bacterial cell.
Lan et al teach the cloning of a tyrosine decarboxylase protein from Rhodiola crenulata having 95.8% identity to the instant SEQ ID NO: 2 (see Figure 2 on page 3; and see alignment with UniProt Accession in rejection under 35 USC 103, below).  They teach expression of this protein in E. coli (see paragraph bridging pages 8-9). They teach a plant expression vector comprising this clone transformed into A. tumefaciens strain C58C1 (see left column on page 9) and this is a strain of Agrobacterium.

Anticipation by Yu et al
(s) 250 and 254-256 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN 101928308 A; published on Dec. 29, 2010).
The claims are directed to a host cell comprising a transgene encoding a heterologous 4-hydroxyphenylacetaldehyde synthase (4HPAAS) operably linked to a promoter, wherein the 4HPAAS comprises an amino acid sequence having at least 70% amino acid sequence identity to SEQ ID NO: 2 and comprises specified residues at positions 343 and 198 relative to SEQ ID NO: 2; wherein the host cell is a bacterial cell.
	Yu et al teach a tyrosine decarboxylase protein with 87% identity to the instant SEQ ID NO: 2 that they refer to, also, as SEQ ID NO: 2 (see alignment, below):
ALIGNMENT WITH SEQ ID NO: 2
RESULT 8
AZG29005
ID   AZG29005 standard; protein; 507 AA.
XX
AC   AZG29005;
XX
DT   28-APR-2011  (first entry)
XX
DE   R. sachalinensis tyrosine decarboxylase protein sequence, SEQ ID 2.
XX
KW   RsTyrDC protein; Salidroside; Tyrosine decarboxylase; medicinal plant;
KW   plant; transgenic plant; BOND_PC; tyrosine decarboxylase.
XX
OS   Rhodiola sachalinensis; A. Bor.
XX
CC PN   CN101928308-A.
XX
CC PD   29-DEC-2010.
XX
CC PF   24-AUG-2010; 2010CN-10261964.
XX
PR   24-AUG-2010; 2010CN-10261964.
XX
CC PA   (BEIJ-) BEIJING AGRIC COLLEGE.
XX
CC PI   Yu H, Cn,  Shi G, Cn,  Wang Y, Cn,  Ma L, Cn,  Zhang J, Cn;
XX
DR   WPI; 2011-B24560/22.
DR   N-PSDB; AZG29004.
DR   PC:NCBI; gi93278163.
XX
CC PT   Preparation of salidroside, involves introducing gene encoding RSTYRDC 

CC PT   callus and crushing obtained transgenic callus.
XX
CC PS   Claim 1; SEQ ID NO 2; 26pp; Chinese.
XX
CC   The present invention relates to a method for preparing salidroside. The 
CC   method involves introducing a gene encoding Rhodiola sachalinensis A. Bor
CC   tyrosine decarboxylase (RsTyrDC) protein into a target explant to obtain 
CC   a transgenic callus and crushing the obtained transgenic callus to obtain
CC   the salidroside. The method of the invention can be used for producing 
CC   salidroside. The present sequence is a Rhodiola sachalinensis A. Bor 
CC   tyrosine decarboxylase (RsTyrDC) protein sequence, used in the invention.
CC   
CC   Revised record issued on 20-APR-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 507 AA;

  Query Match             87.5%;  Score 2242.5;  DB 18;  Length 507;
  Best Local Similarity   84.2%;  
  Matches  426;  Conservative   31;  Mismatches   32;  Indels   17;  Gaps    3;

Qy          1 MGSLPSPNDPSNTFNPMDLTELSTESKLVVDFITQYYQTLETRPVQPRVKPGFLTGQLPD 60
              |||||||:| | ||||||||||||||:|| ||||||||||||||||| ||||||| |||:
Db          1 MGSLPSPHDLSTTFNPMDLTELSTESRLVTDFITQYYQTLETRPVQPLVKPGFLTSQLPE 60

Qy         61 KAPFHGESMEVILSDVNEKIVPGLTHWQSPNFHAYFPASSSNAGLLGELLCSGLSVIGFT 120
               |||:||||| ||||||||||||||||||||||||||||||||||:||||||||||||||
Db         61 DAPFYGESMEEILSDVNEKIVPGLTHWQSPNFHAYFPASSSNAGLMGELLCSGLSVIGFT 120

Qy        121 WSSSPAATELENVVVDWMAKMLNLPSSFCFSGGGGGVLQANTCEAVLCTLAAARDKALNR 180
              |||||||||||||||||||||||||  | ||||||||| :|||||||||||||||| : |
Db        121 WSSSPAATELENVVVDWMAKMLNLPPCFQFSGGGGGVLHSNTCEAVLCTLAAARDKTMER 180

Qy        181 VGDDQINKLVLYCSDQTHFTIHKGAKLIGIRSKNIKSITTKKENEFKLCPNDLRDAIRSD 240
              ||||:|||||:|||||||||||||||||||| |||||:||::|||: |||||||:|| :|
Db        181 VGDDKINKLVVYCSDQTHFTIHKGAKLIGIRPKNIKSLTTRRENEYGLCPNDLRNAIEAD 240

Qy        241 LEAGLVPFYVCGTIGTTALGVVDPIKELGKVAREFDLWLHVDGAYGGSACICPEFQHYLD 300
              ::|||||||:|||||||||| |||||||||| ||:||| |||||| ||||||||||||||
Db        241 MKAGLVPFYLCGTIGTTALGAVDPIKELGKVVREYDLWFHVDGAYAGSACICPEFQHYLD 300

Qy        301 GVDLVDSISMNAHKWLLSNLDCCFLWLQSPNALIESLAAEANFLKGGSE-MVDYKDWQIS 359
              |::| |||||||||||||||||||:||:||  ||:|||||  ||||||| ||||||||||
Db        301 GIELADSISMNAHKWLLSNLDCCFMWLRSPKTLIQSLAAEGTFLKGGSEMMVDYKDWQIS 360

Qy        360 LSRRFRAIKMWMVIRRYGVSNLIEHIRSDVSMAVRFEEMV-AADDRFEIVFPRKFALVCF 418
              |||||||||||:||||||||||||||||||||| |||||| || |||||||||||:||||
Db        361 LSRRFRAIKMWVVIRRYGVSNLIEHIRSDVSMAARFEEMVRAASDRFEIVFPRKFSLVCF 420

Qy        419 KLSSEK---------------TPPGRDSELTRELMERVNSSGKAYLSGVQMGRIFFIRCV 463
              || | |                 | |||||||||||:|||||||||||||||||||||||
Db        421 KLRSNKKMVNGRKFNDDEYEGVKPSRDSELTRELMEKVNSSGKAYLSGVQMGRIFFIRCV 480


              |||||||||||||||::|||||:||:
Db        481 IGSSLTEERHVDNLWKIIQETARSIM 506


	They teach a method for preparing salidroside that includes expressing a protein comprising SEQ ID NO: 2 in a plant (see claim 1).  Their SEQ ID NO: 2 is 87% identical to the instant SEQ ID NO: 2. Their sequence has a phenylalanine (F) at position 343 and a histidine (H) at position 198 (see bolded residues in the alignment, above).
	Yu et al teach that the cDNA sequence was PCR amplified, recovered, ligated into a T vector, transformed, identified, and sequenced (see part 3 “Cloning of 5’ end sequence of Rs TyrDC gene” on the fourth page of the English translation). Although they do not specifically mention E. coli, one of ordinary skill in the art would have appreciated that the transformation they are referring to is transformation of E. coli for growing up the plasmid DNA to facility sequencing and cloning.  They teach transformation of Agrobacterium with a plant expression vector comprising the Rs TyrDC gene (see page 5 of the English translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 80, 81, 221, 222, 225, 236, and 237 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 101928308 A; published on Dec. 29, 2010) in view of Lee et al (Evidence-based Complementary and Alternative Medicine (2013) Vol. 2013; pp. 1-15) and taken with the evidence of UniProtKB Accession I7B4Z2 ((2012) pp. 1-4).
The claims are directed to a host cell comprising a transgene encoding a heterologous 4-hydroxyphenylacetaldehyde synthase (4HPAAS), wherein the 4HPAAS comprises an amino acid sequence having at least 88% or 95% amino acid sequence identity to SEQ ID NO: 2 and comprises specified residues at positions 343 and 198 relative to SEQ ID NO: 2 and to methods of making and using such host cells; including wherein the host cell further comprises one or more enzymes that catalyze the conversion of tyrosol to salidroside or icariside D2; and to methods of using such cells; including wherein the host cell is a bacterial cell.
	Yu et al teach a tyrosine decarboxylase protein with 87% identity to the instant SEQ ID NO: 2 that they refer to, also, as SEQ ID NO: 2 (see alignment, in rejection under 35 USC 102, above).

	They teach a method for preparing salidroside that includes expressing a protein comprising SEQ ID NO: 2 in a plant (see claim 1).  Their SEQ ID NO: 2 is 87% identical to the instant SEQ ID NO: 2. Their sequence has a phenylalanine (F) at position 343 and a histidine (H) at position 198 (see bolded residues in the alignment, above).

	Yu et al do not teach an enzyme with at least 88% or 95% identity to SEQ ID NO: 2.
	Lee et al teach Rhodiola crenulata extracts that comprise salidroside and tyrosol (see entire document). Rhodiola crenulata inherently comprise an endogenous gene encoding a tyrosine decarboxylase having 95.8% sequence identity with the instant SEQ ID NO: 2 as evidenced by UniProtKB Accession I7B4Z2; see alignment, below:
ALIGNMENT BETWEEN SEQ ID NO: 2 AND UNIPROT I7B4Z2
RESULT 2
I7B4Z2_9MAGN
ID   I7B4Z2_9MAGN            Unreviewed;       490 AA.
AC   I7B4Z2;
DT   03-OCT-2012, integrated into UniProtKB/TrEMBL.
DT   03-OCT-2012, sequence version 1.
DT   11-DEC-2019, entry version 18.
DE   SubName: Full=Tyrosine decarboxylase {ECO:0000313|EMBL:AFN89854.1};
DE            EC=4.1.1.25 {ECO:0000313|EMBL:AFN89854.1};
OS   Rhodiola crenulata.
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   Saxifragales; Crassulaceae; Rhodiola.
OX   NCBI_TaxID=242839 {ECO:0000313|EMBL:AFN89854.1};
RN   [1] {ECO:0000313|EMBL:AFN89854.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Lan X.Z., Peng J.Y., Liao Z.H.;
RT   "Functional identification tyrosine decarboxylase gene and engineering the
RT   biosynthetic pathway of salidroside in Rhodiola crenulata hairy root
RT   cultures.";
RL   Submitted (JUN-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;
CC         Evidence={ECO:0000256|PIRSR:PIRSR602129-50,
CC         ECO:0000256|RuleBase:RU000382};
CC   -!- SIMILARITY: Belongs to the group II decarboxylase family.
CC       {ECO:0000256|RuleBase:RU000382}.
CC   ---------------------------------------------------------------------------

CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JX088670; AFN89854.1; -; mRNA.
DR   BRENDA; 4.1.1.25; 13671.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0004837; F:tyrosine decarboxylase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.640.10; -; 1.
DR   Gene3D; 3.90.1150.10; -; 1.
DR   InterPro; IPR010977; Aromatic_deC.
DR   InterPro; IPR002129; PyrdxlP-dep_de-COase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015422; PyrdxlP-dep_Trfase_dom1.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   Pfam; PF00282; Pyridoxal_deC; 1.
DR   PRINTS; PR00800; YHDCRBOXLASE.
DR   SUPFAM; SSF53383; SSF53383; 1.
PE   2: Evidence at transcript level;
KW   Lyase {ECO:0000256|RuleBase:RU000382, ECO:0000313|EMBL:AFN89854.1};
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR602129-50,
KW   ECO:0000256|RuleBase:RU000382}.
FT   MOD_RES         314
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR602129-50"
SQ   SEQUENCE   490 AA;  54464 MW;  549D8044FC075914 CRC64;

  Query Match             95.8%;  Score 2456;  DB 61;  Length 490;
  Best Local Similarity   95.9%;  
  Matches  469;  Conservative    7;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 MGSLPSPNDPSNTFNPMDLTELSTESKLVVDFITQYYQTLETRPVQPRVKPGFLTGQLPD 60
              ||||||||| |||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MGSLPSPNDLSNTFNPMDFTELSTESKLVVDFITQYYQTLETRPVQPRVKPGFLTGQLPD 60

Qy         61 KAPFHGESMEVILSDVNEKIVPGLTHWQSPNFHAYFPASSSNAGLLGELLCSGLSVIGFT 120
              :||||||||| ||| |||||||||||||||||||||||||||||||||||||||||||||
Db         61 EAPFHGESMEEILSIVNEKIVPGLTHWQSPNFHAYFPASSSNAGLLGELLCSGLSVIGFT 120

Qy        121 WSSSPAATELENVVVDWMAKMLNLPSSFCFSGGGGGVLQANTCEAVLCTLAAARDKALNR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WSSSPAATELENVVVDWMAKMLNLPSSFCFSGGGGGVLQANTCEAVLCTLAAARDKALNR 180

Qy        181 VGDDQINKLVLYCSDQTHFTIHKGAKLIGIRSKNIKSITTKKENEFKLCPNDLRDAIRSD 240
              |||||||||::||||||||||||||||||||||||||||| :||||||||||||||||||
Db        181 VGDDQINKLIVYCSDQTHFTIHKGAKLIGIRSKNIKSITTHRENEFKLCPNDLRDAIRSD 240

Qy        241 LEAGLVPFYVCGTIGTTALGVVDPIKELGKVAREFDLWLHVDGAYGGSACICPEFQHYLD 300
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db        241 LEAGLVPFYVCGTIGTTALGVVDPIKELGKVAREFDLWFHVDGAYGGSACICPEFQHYLD 300

Qy        301 GVDLVDSISMNAHKWLLSNLDCCFLWLQSPNALIESLAAEANFLKGGSEMVDYKDWQISL 360
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        301 GVDLVDSISMNAHKWLLSNLDCCFLWLQSPNALIESLAAEANFLKGNSEMVDYKDWQISL 360

Qy        361 SRRFRAIKMWMVIRRYGVSNLIEHIRSDVSMAVRFEEMVAADDRFEIVFPRKFALVCFKL 420

Db        361 SRRFRAIKMWMVIRRYGVGNLIEHIRSDVSMAVRFEEMVAADNRFVIVFPRNFALVCFKL 420

Qy        421 SSEKTPPGRDSELTRELMERVNSSGKAYLSGVQMGRIFFIRCVIGSSLTEERHVDNLWRL 480
              :|  || |||||||||||||||||||||||||||||||||||||||||||||||||||:|
Db        421 TSGMTPQGRDSELTRELMERVNSSGKAYLSGVQMGRIFFIRCVIGSSLTEERHVDNLWKL 480

Qy        481 IQETAQSIV 489
              |||||||||
Db        481 IQETAQSIV 489

	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the cDNA encoding the tyrosine decarboxylase from Rhodiola crenulata for the cDNA encoding the tyrosine decarboxylase from Rhodiola sachalina taught by Yu et al.  This would have been the substitution of a known equivalent that would have resulted in predictable results, that of increasing the production of salidroside in a plant cell in which the enzyme is overexpressed.
	Yu et al teach that Rhodiola sachalina is a medicinal plant whose main active ingredients are salidroside an tyrosol that are effective for anti-hypoxia, anti-cold, anti-fatigue, anti-radiation, anti-virus, and delaying aging (see first page of the English translation).  Lee et al teach that Rhodiola crenulata contain salidroside and tyrosol which contribute to benefits such as antioxidant, antidepression, antifatigure, and anti-inflammatory activities (see left column on page 2).  Therefore, the combination of references teach that either Rhodiola sachalina or Rhodiola crenulata can be used as a source for salidroside and tyrosol for medicinal purposes. This would have led one of ordinary skill in the art to have an expectation that the tyrosine decarboxylase from Rhodiola crenulata could have been used interchangeably with the tyrosine decarboxylase from Rhodiola sachalina, and making this substitution would have led to a host cell that falls within the current claims.
Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662